      Case 5:18-cv-01092-SP Document 27 Filed 01/28/21 Page 1 of 2 Page ID #:900



1    STUART T. BARASCH, ESQ.
2    Of Counsel, Olinsky Law Group
     767 N. Hill Street, Suite 220
3
     Los Angeles, CA 90012
4    Telephone: (213) 621-7622
     Facsimile: (213) 621-2536
5
     Email: Stuartbarasch@gmail.com
6

7
     Attorney for Plaintiff, Sandra Marie Wilhelm

8

9    UNITED STATES DISTRICT COURT
     CENTRAL DISTRICT OF CALIFORNIA-RIVERSIDE DIVISION
10

11   SANDRA MARIE WILHELM,
12
                        Plaintiff,         CASE NO.: 5:18-cv-01092-SP
13        -v-
14
     COMMISSIONER OF SOCIAL SECURITY,
15

16                      Defendant.
17

18                     ORDER AWARDING ATTORNEY’S
19                FEES PURSUANT TO THE EQUAL ACCESS TO
                        JUSTICE ACT, 28 U.S.C. § 2412 (d)
20

21
           Before the Court is a Motion for Attorney’s Fees pursuant to the Equal
22

23   Access to Justice Act, 28 U.S.C. § 2412(d). Based on the pleadings as well as the
24
     non-opposition of the defendant commissioner, and recognizing the Plaintiff’s
25

26   waiver of direct payment and assignment of EAJA to her counsel,
27

28
                                              1
      Case 5:18-cv-01092-SP Document 27 Filed 01/28/21 Page 2 of 2 Page ID #:901



1          IT IS HEREBY ORDERED that attorney fees and expenses in the amount of
2
     Seven Thousand One Hundred Forty Dollars ($7,140.00) pursuant to the Equal
3

4    Access to Justice Act, 28 U.S.C. § 2412(d) are awarded to Plaintiff.
5

6

7
           If the U.S. Department of the Treasury determines that Plaintiff’s EAJA

8    fees, expenses, and costs are not subject to offset allowed under the Department of
9
     the Treasury’s Offset Program (TOPS), then the check for EAJA fees, expenses,
10

11   and costs may be made payable to Plaintiff’s Attorneys Of Counsel firm,
12
           Olinsky Law Group EIN XX-XXXXXXX
13

14
           Whether the check is made payable to Plaintiff or to Olinsky Law Group,

15   the check shall be mailed to the following address:
16
           Olinsky Law Group
17
           250 S Clinton St Ste 210
18         Syracuse NY 13202
19

20
     So ordered.
21

22
     Date: January 28, 2021                       ______________________________

23                                                Sheri Pym
24                                                United States Magistrate Judge
25

26

27

28
                                              2
